UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7296


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BROOKS TYRONE CHAMBERS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:03-cr-00131-MR-1)


Submitted:    October 20, 2009              Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brooks Tyrone Chambers, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brooks    Tyrone     Chambers   appeals    the   district   court's

orders denying his motion for modification of sentence pursuant

to 18 U.S.C. § 3582(c)(2) (2006) and denying his motion for

reconsideration.       Chambers argues that the district court erred

by failing to reduce his sentence based upon U.S. Sentencing

Guidelines    Manual     (“USSG”)    App.   C.   Amend.     706   (2007),   which

lowered the offense level for sentences involving crack cocaine.

Chambers'     sentence     was    determined     by   the     career    offender

guideline, USSG § 4B1.1, and was not based on a sentencing range

lowered by the amendment.           See United States v. Hood, 556 F.3d

226, 232 (4th Cir. 2009).            Accordingly, we affirm the decision

of the district court.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and   argument      would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                       2